Title: To James Madison from John Gavino, 20 June 1802 (Abstract)
From: Gavino, John
To: Madison, James


20 June 1802, Gibraltar. No. 90. Encloses copies of letters from Simpson of 17 and 18 June. The emperor of Morocco “not only renews his Demands for Pasports for to send wheat to Tripoly, but wants to take out the Tripolin Ship blocaded here under his Flag, for particulars of which referr to Comodor Morris & Consul Simpsons Dispatches which the former Gentn will forward.” Morris will go to Tangier at “the first fair wind” to consult with Simpson, but no doubt the consul will refuse the Moroccan request and in consequence be obliged to leave. The emperor has no cruisers ready for sea but may send out small ones soon. Encloses a copy of his circular to U.S. consuls on the subject. Reports Algerines have taken two British ships; “a 74 with a frigate is gone up to Enquire into the business.” Lord Keith “saild for England but put back & is wind bound.”
 

   
   RC and enclosures (DNA: RG 59, CD, Gibraltar, vol. 2). RC 2 pp.; docketed by Brent. For enclosures, see nn. 1 and 2.



   
   Simpson’s letter of 17 June to Gavino (1 p.; printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:178–79) warned that if Commodore Morris did not grant the passports for the two ships with wheat bound for Tripoli, Gavino should “send off by very first Post Circulars East & West to Caution our Merchant Vessels not to pass the Straits without Convoy untill they hear whither I have left Barbary or not.” Simpson’s letter of 18 June to Gavino (1 p.) requested that Morris be informed that “I have only told the Secretary [of] State the principal point, and that the issue will totally depend on the Comodors determination—which he will no doubt Communicate to Goverment” (see Simpson to JM, 17 June 1802, and n. 1).



   
   Gavino’s circular to U.S. consuls, dated 20 June 1802 (1 p.; printed ibid., 2:181), warned that affairs with the emperor of Morocco were in a “very Critical Situation and it would be highly imprudent that our Merchant Vessels should attempt to pass the Straits without Convoy.”



   
   George Keith Elphinstone, Viscount Keith, was on his way home from Egypt, where he had resigned his command of the British fleet at the close of the war.



   
   A full transcription of this document has been added to the digital edition.

